Citation Nr: 0806851	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-38 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1943.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2006 rating decision in which the RO in 
Cleveland, Ohio denied the veteran's claim for service 
connection for a bilateral hip condition.  In November 2006, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2006, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in the same month.

During the course of the appeal, the veteran's claims file 
was transferred to the RO in Pittsburgh, Pennsylvania; hence, 
that RO now has jurisdiction over the appeal.  

In January 2008, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  At the 
time of the hearing, the Veterans Law Judge granted the 
veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2007).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The claims file reflects that further RO action on the claim 
on appeal is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp 2007); 38 C.F.R. § 3.303 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

While the service medical records do not include any 
complaints or findings regarding a bilateral hip disability, 
the veteran has consistently reported that he injured his hip 
when he was running backwards from enemy fire and fell when 
he hit a tree.  The veteran is competent to report the 
history of his in-service injury.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1991).  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83. 

Records of VA treatment from March to August 2006 reflect 
complaints regarding and findings of right hip pain.  During 
the January 2008 hearing, the veteran testified that he had 
always been in some type of treatment for his hip disability 
since the time of the in-service accident.  This testimony, 
when considered along with the recent VA treatment records, 
suggests that the veteran may have a current bilateral hip 
disability related to service.  However, the record includes 
no actual medical opinion addressing the medical 
relationship, if any, between any such current disability and 
service.  

Given the above-described evidence, the Board finds that VA 
examination and medical opinion as to the relationship, if 
any, between any current hip disability and service-based on 
full consideration of the veteran's documented medical 
history and assertions, and supported by stated rationale-is 
needed to resolve the claim on appeal.  See 38 U.S.C.A. 
§ 5103A.  

Hence, the RO should arrange for the veteran to undergo 
examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim (as adjudication will be based 
on the evidence of record).  See 38 C.F.R. § 3.655.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, while 
the matter is on remand, the RO should obtain all outstanding 
pertinent medical records.

Review of the claims file reveals that there may be pertinent 
VA treatment records outstanding.  In this regard, the 
veteran reported during the January 2008 hearing that he was 
treated for his hip disability at the Aspinwall VA hospital 
in Pittsburgh within one year of separation from service, 
however, records of treatment from this VA hospital have not 
been associated with the claims file.  The veteran also 
testified that he is  presently being treated for his hip 
condition at the Butler VA Medical Center (VAMC).  Despite 
the foregoing, the most recent record of VA treatment 
associated with the claims file is from August 2006.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Aspinwall VA 
hospital, since 1944, and from the Butler VAMC, since August 
2006, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all pertinent evidence in 
his possession (not previously requested)

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA (to include 
arranging for the veteran to undergo further VA examination, 
if appropriate) prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation, to include X-ray reports, 
and/or treatment of the veteran's hips, 
from the Aspinwall VA hospital since 
January 1944, and from the Butler VAMC 
since August 2006.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal, that is not currently of 
record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current disability(ies) of the hips.  
With respect to each diagnosed 
disability, the examiner should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that the 
veteran has a current hip disability that 
was incurred in or aggravated by service.  
In providing the requested opinion, the 
examiner should consider and address the 
veteran's assertions of in-service 
injury.  
  
The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

